SULLIVAN & CROMWELL LLP

TELEPHONE: 1-212-558-4000
FACSIMILE: 1-212-558-3588
Www SULLCROM.COM

Via CM/ECE and E-mail

Hon. Analisa Torres,

 
  

     
     
   

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

DATE FILED: | 1/12/2019

Los.
BR
BEIJING * HONG KONG * TOKYO

MELBOURNE * SYDNEY

November 12, 2019

Daniel Patrick Moynihan United States Courthouse,

Courtroom 15D,
500 Pearl St.,

New York, NY 10007-1312.

Re: Liqui-Box, Inc., et al. v. David S. Smith (Ireland) Unlimited Co..,

et al., 19-cv-7069-AT

 

Dear Judge Torres:

I write on behalf of Defendants and Counterclaim Plaintiffs (collectively,
“DS Smith’) in the above-captioned matter to respectfully request the Court’s
authorization to file under seal DS Smith’s letter in response to Plaintiffs and
Counterclaim Defendants’ November 11 letter (“DS Smith’s Response”). DS Smith’s
Response would disclose, in whole or in part, material designated by both parties as
“Confidential” or “Highly Confidential” under the September 3, 2019 Stipulated
Confidentiality and Protective Order (ECF No. 36) (the “Protective Order”). For such
filings, the Protective Order requires the parties to file under seal first and then exchange
redactions for a proposed public version of the filing shortly thereafter. (Protective Order

{ 8(b).)

GRANTED.
SO ORDERED.

Dated: November 12, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge

Respectfully,

/s/ Thomas C. White
Thomas C. White

Counsel for Defendants and
Counterclaim Plaintiffs
